                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HYBRID AUDIO, LLC,                                Case No. 3:17-cv-05947-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE MOTION TO DISMISS
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 49
                                  10     ASUS COMPUTER INTERNATIONAL, et
                                         al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In this patent dispute, Asus Computer International and ASUSTeK Computer Inc.

                                  14   (together, “Asus”) move to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6).

                                  15   Dkt. No. 49. The motion is denied.

                                  16                                           BACKGROUND

                                  17          The patent-in-suit is U.S. Reissue Patent No. RE40,281 (“’281 patent”), entitled “Signal

                                  18   Processing Utilizing a Tree-Structured Array.” Dkt. No. 1 ¶¶ 10-15. It is a reissue of U.S. Patent

                                  19   No. 6,252,909, and a reexamnination certificate was issued in December 2015. Id. The original

                                  20   patent was issued on June 26, 2001, and claimed priority to September 21, 1992. Dkt. No. 1-2 at

                                  21   1. The patent expired on September 21, 2012. Dkt. No. 1 ¶ 16. The claimed invention “relates to

                                  22   audio compression and decompression systems,” Dkt. 1-2 at 1:22-23, and is alleged to be a

                                  23   component of the MP3 audio format, Dkt. No. 1 ¶ 22; Dkt. No. 1-4 at 1.

                                  24          Hybrid Audio, LLC (“Hybrid Audio”) filed this patent infringement suit against Asus in

                                  25   April 2016, seeking royalties from when Asus received notice of the patent, January 5, 2011, to

                                  26   the expiration date, September 21, 2012, among other relief. Dkt. No. 1 ¶ 18. The previous owner

                                  27   of the ’281 patent was prevented from seeking royalties during the pendency of a patent

                                  28   reexamination from June 2012 to December 2015. Id. at ¶ 16.
                                   1          The case was filed in the District of Massachusetts and transferred to this district in

                                   2   October 2017 under 28 U.S.C. § 1406(a), after the Supreme Court published TC Heartland LLC v.

                                   3   Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017). Dkt. Nos. 25, 27, 30. Hybrid Audio

                                   4   asserts that Asus infringed claims 5-6, 9-13, 15-22, 24-30, 32-35, 38-42, 45-49, 50, 51, 53, 55-61,

                                   5   63 and 65-121 of the ’281 patent in multiple products and services that utilize the MP3 audio file

                                   6   format. Dkt. No. 1 ¶¶ 24, 33.

                                   7          Asus moved to dismiss for patent ineligibility under 35 U.S.C. § 101 and Alice Corp. Pty.

                                   8   Ltd. v. CLS Bank International, 573 U.S. 208 (2014). Dkt. No. 49. Asus says that the ’281 patent

                                   9   states claims that are nothing more than an unadorned abstract idea in the form of mathematical

                                  10   algorithms, with no saving inventive concept. See id. at 7-8. But the plain language of the patent

                                  11   and other sources “properly considered on a motion to dismiss, such as the complaint,” Aatrix

                                  12   Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018), demonstrate
Northern District of California
 United States District Court




                                  13   that the claims are “directed to a specific improvement to the way computers operate,” Enfish,

                                  14   LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016), and therefore constitute a non-

                                  15   abstract patent-eligible invention.

                                  16                                              DISCUSSION

                                  17   I.     LEGAL STANDARDS

                                  18          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires the complaint to provide “a

                                  19   short and plain statement of the claim showing that the pleader is entitled to relief.” To meet that

                                  20   rule and survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state a

                                  21   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  22   This does not impose a probability requirement at the pleading stage. It simply calls for enough

                                  23   “factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  24   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

                                  25   U.S. at 556). The plausibility analysis is “context-specific” and not only invites, but “requires the

                                  26   reviewing court to draw on its judicial experience and common sense.” Id. at 679.

                                  27          The Federal Circuit has “repeatedly recognized that in many cases it is possible and proper

                                  28   to determine patent eligibility under 35 U.S.C. § 101 on a Rule 12(b)(6) motion. In many cases,
                                                                                         2
                                   1   too, evaluation of a patent claim’s subject matter eligibility under § 101 can proceed even before a

                                   2   formal claim construction.” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1373-74 (Fed.

                                   3   Cir. 2016) (citations omitted); see also Aatrix, 882 F.3d at 1125. But as the circuit has recently

                                   4   emphasized, the question of eligibility may be determined at the pleadings stage “only when there

                                   5   are no factual allegations that, taken as true, prevent resolving the eligibility question as a matter

                                   6   of law.” Aatrix, 882 F.3d at 1125 (citing FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089,

                                   7   1097 (Fed. Cir. 2016)); see also Cellspin Soft, Inc. v. Fitbit, Inc., No. 18-2178, 2019 WL 2588278,

                                   8   at *10 (Fed. Cir. June 25, 2019) (vacating Rule 12(b)(6) and Rule 12(c) dismissals where

                                   9   complaint made plausible and “well-pleaded allegations” of eligibility). This is particularly true

                                  10   for the element of an inventive concept, which raises a question of fact that can be resolved in a

                                  11   motion to dismiss only if the answer may be found in the complaint, the patent, and matters

                                  12   subject to judicial notice. Aatrix, 882 F.3d at 1128.
Northern District of California
 United States District Court




                                  13          To be sure, a patentee cannot avoid dismissal for ineligible claims purely on the basis of

                                  14   conclusory or generalized statements, and fanciful or exaggerated allegations that later prove to be

                                  15   unsupported may lead to fee shifting or other sanctions. See Cellspin, 2019 WL 2588278, at *8

                                  16   (“While we do not read Aatrix to say that any allegation about inventiveness, wholly divorced

                                  17   from the claims or the specification, defeats a motion to dismiss, plausible and specific factual

                                  18   allegations that aspects of the claims are inventive are sufficient.”); Berkheimer v. HP Inc., 890

                                  19   F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring in denial of rehearing en banc) (“[I]f the

                                  20   allegations in the complaint about the invention as claimed ultimately lack evidentiary support or

                                  21   if the case is exceptional, district courts can award attorneys’ fees to the accused infringer under

                                  22   either Rule 11 or [35 U.S.C.] § 285 to compensate the accused infringer for any additional

                                  23   litigation costs it incurs.”). But the inquiry in a motion to dismiss is focused on the contents of the

                                  24   complaint and the plain words of the patent that is incorporated by reference. To the extent claim

                                  25   construction issues might arise, the Court should adopt the patentee’s proposed constructions.

                                  26   Aatrix, 882 F.3d at 1125; IPLearn-Focus, LLC v. Microsoft Corp., No. 14-cv-00151-JD, 2015 WL

                                  27   4192092, at *3 (N.D. Cal. July 10, 2015), aff’d, 667 F. App’x 773 (Fed. Cir. July 11, 2016).

                                  28
                                                                                          3
                                   1          Here, the Rule 12(b)(6) evaluation has been substantially streamlined by the complaint and

                                   2   the parties’ arguments. Plaintiff does not object to resolving the Section 101 question in the

                                   3   context of defendants’ motion and neither side has called for claim construction as part of the

                                   4   eligibility inquiry. No construction disagreements were identified in the briefs. Consequently, the

                                   5   Section 101 inquiry may properly be made at this stage of the case.

                                   6          For the merits of the Section 101 issue, the scope of patentable subject matter includes

                                   7   “any new and useful process, machine, manufacture, or composition of matter, or any new and

                                   8   useful improvement thereof.” 35 U.S.C. § 101. The “laws of nature, physical phenomena, and

                                   9   abstract ideas” are “specific exceptions to § 101’s broad patent-eligibility principles.” Bilski v.

                                  10   Kappos, 561 U.S. 593, 601 (2010) (citation omitted). These exclusions are intended to guard

                                  11   against undue preemption of innovation and invention. Alice, 573 U.S. at 216 (citing U.S. Const.

                                  12   art. I, § 8, cl. 8). The Court must “distinguish between patents that claim the ‘buildin[g] block[s]’
Northern District of California
 United States District Court




                                  13   of human ingenuity and those that integrate the building blocks into something more,” because

                                  14   overbroad patent protection “would risk disproportionately tying up the use of the underlying

                                  15   ideas.” Id. at 217 (alterations in original) (internal quotation marks and citation omitted).

                                  16          Hybrid Audio proposes that the recent decision in Henry Schein, Inc. v. Archer and White

                                  17   Sales, Inc., 139 S. Ct. 524 (2019), has changed this well-mapped terrain. As Hybrid Audio puts it,

                                  18   the “decision in Henry Schein calls into question whether the judicial exceptions to patentable

                                  19   subject matter courts have recognized -- laws of nature, natural phenomena, and abstract ideas --

                                  20   are similarly inconsistent with the plain text of Section 101.” Dkt. No. 70 at 2. That is an

                                  21   idiosyncratic reading of Henry Schein, and the Court sees no indication in the opinion that the

                                  22   Supreme Court intended to change the Alice landscape. In any event, the question need not be

                                  23   taken up in detail because the Court finds patent eligibility.

                                  24          Alice established a two-part test for the Section 101 inquiry. First, the Court determines

                                  25   “whether the claims at issue are directed to a patent-ineligible concept” such as an abstract idea,

                                  26   law of nature or natural phenomenon. Alice, 573 U.S. at 218. It is often “sufficient to compare

                                  27   claims at issue to those claims already found to be directed to an abstract idea in previous cases”

                                  28   for purposes of the step one analysis. Enfish, 822 F.3d at 1334; see also Alice, 573 U.S. at 221.
                                                                                          4
                                   1           The “purely functional nature of the claim confirms [whether the patent] is directed to an

                                   2   abstract idea, not to a concrete embodiment of that idea.” Affinity Labs of Tex., LLC v.

                                   3   Amazon.com, Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016); see also SAP Am., Inc. v. InvestPic,

                                   4   LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (describing “abstract” as turning on “the specificity

                                   5   required to transform a claim from one claiming only a result to one claiming a way of achieving

                                   6   it”); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“For an

                                   7   application of an abstract idea to satisfy step one, the claim’s focus must be something other than

                                   8   the abstract idea itself.”). But oversimplifying the claims should be avoided because “[a]t some

                                   9   level, ‘all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural

                                  10   phenomena, or abstract ideas.’” Alice, 573 U.S. at 217 (second alteration in original) (internal

                                  11   citation omitted).

                                  12           If a patent is directed to a patent-ineligible concept, the second step in Alice is to look for
Northern District of California
 United States District Court




                                  13   an “‘inventive concept’ -- i.e., an element or combination of elements that is sufficient to ensure

                                  14   that the patent in practice amounts to significantly more than a patent upon the [ineligible concept]

                                  15   itself.” Id. at 217-18 (alteration in original) (internal quotation marks and citation omitted). This

                                  16   step asks, “[w]hat else is there in the claims before us?” Mayo Collaborative Servs. v. Prometheus

                                  17   Labs., Inc., 566 U.S. 66, 78 (2012). The answer must include something “significantly more” than

                                  18   the abstract idea itself. BSG Tech, 899 F.3d at 1290. “It is well-settled that mere recitation of

                                  19   concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract

                                  20   idea. Rather, the components must involve more than performance of ‘well-understood, routine,

                                  21   conventional activit[ies] previously known to the industry.’” In re TLI Commc’ns LLC Patent

                                  22   Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (alteration in original) (quoting Alice, 573 U.S. at 225).

                                  23   In addition, merely reducing an abstract concept to a particular technical platform is not enough to

                                  24   provide the inventive element needed to support a patent. Elec. Power Grp., LLC, v. Alstom S.A.,

                                  25   830 F.3d 1350, 1354 (Fed. Cir. 2016); TriDim Innovations LLC v. Amazon.com, Inc., 207 F. Supp.

                                  26   3d 1073, 1080 (N.D. Cal. 2016). “If a claim’s only ‘inventive concept’ is the application of an

                                  27   abstract idea using conventional and well-understood techniques, the claim has not been

                                  28
                                                                                           5
                                   1   transformed into a patent-eligible application of an abstract idea.” BSG Tech, 899 F.3d at 1290-

                                   2   91.

                                   3          The Alice steps are sequential. If the Court finds that “the claims are not directed to an

                                   4   abstract idea under step one of the Alice analysis,” it does not need to proceed to the second step.

                                   5   Enfish, 822 F.3d at 1339 (citing Alice, 573 U.S. at 217); see also Ancora Techs., Inc. v. HTC Am.,

                                   6   Inc., 908 F.3d 1343, 1349 (Fed. Cir. 2018).

                                   7   II.    REPRESENTATIVE CLAIMS

                                   8          The parties have not agreed on a representative claim for the motion. Asus says that

                                   9   claims 5 and 18 are representative, Dkt. No. 49 at 9-10, although it also addresses arguments to the

                                  10   other claims, albeit in rather cursory form, id. at 26-28. Hybrid Audio rejects treating claims 5 and

                                  11   18 as representative. Dkt. No. 59 at 21-23. Even so, the Court “may treat a claim as

                                  12   representative in certain situations, such as if the patentee does not present any meaningful
Northern District of California
 United States District Court




                                  13   argument for the distinctive significance of any claim limitations not found in the representative

                                  14   claim.” Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). While the complaint

                                  15   features 104 asserted claims in total, Hybrid Audio does not offer any cogent reason or

                                  16   “meaningful argument for the distinctive significance” of the remaining 102. See Dkt. No. 59 at

                                  17   21-23. In addition, a plain reading of the patent indicates that claims 5 and 18 are properly treated

                                  18   as representative for purposes of evaluating the motion to dismiss. The Central District of

                                  19   California reached the same conclusion on the representativeness of claims 5 and 18 in another

                                  20   suit involving the ’281 patent. Hybrid Audio, LLC v. Visual Land, Inc., No. 17-cv-08968-RSWL-

                                  21   AGR, 2018 WL 1684309, at *3 (C.D. Cal. Apr. 5, 2018).

                                  22          Claim 5 claims a method for data compression and recites:

                                  23
                                                      5.      A signal processing method comprising:
                                  24
                                                      splitting a signal into subbands using a plurality of filter banks
                                  25                  connected to form a tree-structured array having a root node and
                                                      greater than two leaf nodes, each node comprising one filter bank
                                  26                  having greater than two filters, and at least one of the leaf nodes
                                                      having a number of filters that differs from the number of filters in a
                                  27                  second leaf mode.

                                  28   Dkt. No. 1-2 at 23:23-30.
                                                                                         6
                                   1          Claim 18 is essentially the reverse and claims a method for data decompression. It recites:

                                   2
                                                         18.    A signal processing method comprising:
                                   3
                                                         synthesizing a signal using a plurality of synthesis filter banks
                                   4                     connected to form a tree-structured array having greater than two leaf
                                                         nodes and a root node,
                                   5
                                                         wherein each of the nodes comprises one synthesis filter bank having
                                   6                     greater than two filters, with at least one of the leaf nodes having a
                                                         number of filters that differs from the number of filters in a second
                                   7                     leaf node.

                                   8   Id. at 25:4-11.

                                   9          Hybrid Audio claims that the “inventions of the [’281] patent resolve technical problems

                                  10   related to the use of signal processing technology.” Dkt. No. 1 ¶ 27. Further, it alleges the

                                  11   “claims of the [’281] patent recite one or more inventive concepts that are rooted in signal

                                  12   processing technology [and] recite an invention that is not merely the routine or conventional use
Northern District of California
 United States District Court




                                  13   of signal processing technology.” Id. at ¶¶ 28-29.

                                  14   III.   THE CLAIMED INVENTION IS PATENTABLE

                                  15          The Alice inquiry ends at step one on this motion because the representative claims are not

                                  16   directed to an abstract idea or other ineligible subject matter. They assert a specific and tangible

                                  17   improvement to computer functionality, namely the processing of audio data, that is not abstract.

                                  18   See SRI Int’l, Inc. v. Cisco Sys., Inc., 918 F.3d 1368, 1375 (Fed. Cir. 2019); Ancora, 908 F.3d at

                                  19   1347-48 (and cases therein). This is not a case where the claims state an abstract idea “for which

                                  20   computers are invoked merely as a tool.” Finjan, Inc. v. Blue Coat Sys, Inc., 879 F.3d 1299, 1303

                                  21   (Fed. Cir. 2018) (quoting Enfish, 822 F.3d at 1336). Nor is it one where the “basic thrust might

                                  22   more easily be understood as directed to an abstract idea” so that analysis of the claimed

                                  23   technological improvement should take place at Alice step two. BASCOM Glob. Internet Servs. v.

                                  24   AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016).

                                  25          Turning to the specifics of step one, the primary task is to ascertain “the focus of the

                                  26   claimed advance over the prior art to determine if the claim’s character as a whole is directed to

                                  27   excluded subject matter.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332,

                                  28   1338 (Fed. Cir. 2017) (internal quotation marks and citation omitted). To that end, the claim may
                                                                                           7
                                   1   be “considered in light of the specification.” Enfish, 822 F.3d at 1335; see also IPLearn-Focus,

                                   2   2015 WL 4192092, at *4. For the digital technology involved here, the relevant inquiry is

                                   3   “whether the claims are directed to an improvement to computer functionality versus being

                                   4   directed to an abstract idea.” Enfish, 822 F.3d at 1335; see also Finjan, 879 F.3d at 1304 (“The

                                   5   question, then, is whether [the claim] constitutes an improvement in computer functionality.”).

                                   6          The purpose of the ’281 patent is to make better computers, specifically by enabling them

                                   7   to process audio signals more accurately and efficiently. Its plain language leaves no reasonable

                                   8   doubt that the representative claims are directed to a specific improvement in the way computers

                                   9   operate. According to the specification, “it is the object of the present invention to provide an

                                  10   improved multi-carrier transmission system.” Dkt. No. 1-2 at 2:26-27. It seeks “to allow

                                  11   playback of high fidelity recordings on the commonly used computer platforms without the

                                  12   addition of expensive special purpose hardware.” Id. at 5:4-6. In effect, the ’281 patent makes a
Northern District of California
 United States District Court




                                  13   better radio and not just changes the channel. The patent is also directed to improving the

                                  14   capacities of computer networks. Id. at 4:60-63 (Computer “based systems using compressed

                                  15   audio and video data promise to provide inexpensive playback solutions and allow distribution of

                                  16   program material on digital disks or over a computer network.”).

                                  17          Courts have previously recognized the particular advantages to computers that flow from

                                  18   the implementation of the ’281 patent as evidence of non-abstractness at Alice’s first step. For

                                  19   example, one of the objects of the ’281 patent is “to provide a multi-carrier transmission system

                                  20   having a lower computational workload than” other signal processing systems. Id. at 2:28-31.

                                  21   The patent accomplishes this, in part, by employing “narrower subchannels at the low frequencies

                                  22   and wider subchannels at the higher frequencies in a multicarrier modulation system.” Id. at 8:51-

                                  23   54; see also id. at 17:19-21:48 (describing other ways the invention provides “reduced

                                  24   computational workload”). Efficient computer processing is indicative of patent-eligible subject

                                  25   matter. See Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1009 (Fed. Cir. 2018). With

                                  26   the ’281 patent, efficiency enables the claimed signal processing systems to be more adaptable to

                                  27   diverse system resources scenarios, which is itself a further indication of patentable subject matter

                                  28   in the software context. Dkt. No. 1-2 at 5:20-30; see Finjan, 879 F.3d at 1304; Enfish, 822 F.3d at
                                                                                         8
                                   1   1333 (holding patent non-abstract, in part, because invention could be used without “extensive

                                   2   modeling and configuration of the various tables and relationships in advance of launching the

                                   3   database”).

                                   4          Another technical improvement associated with patentable subject matter in this context is

                                   5   limiting the need for specialized computer equipment. See Visual Memory LLC v. NVIDIA Corp.,

                                   6   867 F.3d 1253, 1259 (Fed. Cir. 2017) (describing non-abstract improvements to computer based

                                   7   on “flexibility to operate with multiple different processors”). One of the advantages of the ’281

                                   8   patent is that it enables more computers to play higher quality audio under more circumstances

                                   9   “without the addition of expensive special purpose hardware.” Dkt. No. 1-2 at 4:53-5:19.

                                  10   Similarly in Enfish, “more effective storage” was one of the benefits to a computer that led the

                                  11   Federal Circuit to conclude the self-referential spreadsheet at issue was not abstract under Alice.

                                  12   Enfish, 822 F.3d at 1333; see also BSG Tech, 899 F.3d at 1288 (“Both Enfish and Visual Memory
Northern District of California
 United States District Court




                                  13   concerned claims that focused on improved ways in which systems store and access data.”). This

                                  14   invention is directed to creating “systems for compressing audio sound tracks to reduce the storage

                                  15   and bandwidth requirements.” Dkt. No. 1-2 at 2:46-48.

                                  16          Overall, the ’281 patent embodies several types of improvements to computers that have

                                  17   been deemed to be non-abstract. See, e.g., Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,

                                  18   880 F.3d 1356, 1363 (Fed. Cir. 2018) (and cases therein). As in Ancora, the claims here are

                                  19   directed to “an improvement in computer functionality that has ‘the specificity required to

                                  20   transform a claim from one claiming only a result to one claiming a way of achieving it.’” Ancora,

                                  21   908 F.3d at 1349 (quoting InvestPic, 898 F.3d at 1167).

                                  22          These characteristics distinguish the ’281 patent from the compression patent determined

                                  23   to be ineligible in the unreported decision in Voit Technologies, LLC v. Del-Ton, Inc., 757 F.

                                  24   App’x 1000 (Fed. Cir. 2019). The patent in that case did not explain how it improved

                                  25   “compression techniques or the functioning of the computer,” and merely used “conventional

                                  26   compression techniques to carry out the claimed invention.” Voit, 757 F. App’x at 1003. But like

                                  27   the tabbed spreadsheet in Data Engine, the ’281 patent has “a specific structure . . . that performs a

                                  28   specific function.” Data Engine, 906 F.3d at 1010-11. Through the process of utilizing bands of
                                                                                         9
                                   1   nonuniform length by splitting, and then synthesizing, signals into filter banks where “at least one

                                   2   of the leaf nodes [has] a number of filters that differs from the number of filters in a second leaf

                                   3   node,” Dkt. No. 1-2 at 25:9-11 (claim 18), the invention can better approximate audio (more signal

                                   4   relative to noise), without the system requirements of the prior art, id. at 3:43-4:63. See also id. at

                                   5   11:4-9 (“Ideally, an audio decomposition should exhibit a time and frequency dependency similar

                                   6   to that of human hearing. This may be accomplished by relating the frequency divisions or

                                   7   subbands of the decomposition to the critical bandwidths of human hearing.”).

                                   8          Asus’s suggestion that the ’281 patent is nothing more than a nonpatentable mathematical

                                   9   algorithm is not persuasive. See Dkt. No. 49 at 21-25; Dkt. No. 61 at 9-15. As Asus recognizes in

                                  10   its reply brief, Dkt. No. 61 at 12-15, the Supreme Court has long endorsed patenting inventions

                                  11   that use algorithms to improve a technological process. See Alice, 573 U.S. at 223 (discussing

                                  12   Diamond v. Diehr, 450 U.S. 175 (1981)). More recently, the Federal Circuit recognized this
Northern District of California
 United States District Court




                                  13   principle in Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017). Reversing a

                                  14   motion for judgment on the pleadings that invalidated a patent for an inertial tracking system, the

                                  15   court held that just because “a mathematical equation is required to complete the claimed method

                                  16   and system does not doom the claims to abstraction.” Thales, 850 F.3d at 1349. Similar to

                                  17   Thales, the mathematical algorithms in the ’281 patent are used to “reduce errors.” Id.; see Dkt. 1-

                                  18   2 at 3:26-42.

                                  19          While the specification indicates the invention is likely to be “implemented on digital

                                  20   computers which may be general purpose computers or special computers designed to more

                                  21   efficiently carry out the operations,” Dkt. No. 1-2 at 3:3-5, this does not preclude patentability as

                                  22   Asus contends, Dkt. No. 49 at 29, because the claims are directed to an improvement in the

                                  23   functioning of a computer. See Enfish, 822 F.3d at 1338. Asus also goes too far in trying to

                                  24   portray the computer-centric audio processing in the ’281 patent as nothing more than an activity

                                  25   that can be done by a human or “directed to methods or organizing human activity.” Dkt. No. 49

                                  26   at 25. That is patently not the case.

                                  27          Asus’s reliance on RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322 (Fed. Cir. 2017), is

                                  28   equally misdirected. Dkt. No. 49 at 25; Dkt. No. 61 at 10, 14-15. There, the Federal Circuit found
                                                                                         10
                                   1   the patent embodied “standard encoding and decoding, an abstract concept long utilized to

                                   2   transmit information.” RecogniCorp, 855 F.3d at 1326. RecogniCorp is not germane because

                                   3   “the claims [here] are directed to ‘a specific means or method’ for improving technology [not] to

                                   4   an abstract end-result.” Id. (quoting McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d

                                   5   1299, 1314 (Fed. Cir. 2016)); see also id. at 1328 (“RecogniCorp has not alleged a particularized

                                   6   application of encoding and decoding image data.”). The ’281 patent does not claim standard

                                   7   compression, but rather “a specific means or method for improving technology”-- bands of

                                   8   nonuniform length. See also Dkt. No. 1-2 at 13:63-67 (noting “that a two level filter bank of the

                                   9   type used in the present invention significantly reduces the overall computational workload even

                                  10   in situations in which the frequency spectrum is to be divided into uniform bands”).

                                  11                                             CONCLUSION

                                  12          Since “it is clear for the reasons stated that the claims are not directed to an abstract idea,”
Northern District of California
 United States District Court




                                  13   the Court need not proceed to Alice step two. Enfish, 822 F.3d at 1339; Ancora, 908 F.3d at 1349.

                                  14   The motion to dismiss is denied.

                                  15          IT IS SO ORDERED.

                                  16   Dated: July 11, 2019

                                  17

                                  18
                                                                                                     JAMES DONATO
                                  19                                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
